internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-118057-00 date date re legend taxpayer foreign_country foundation corporation x founder shareholder agreement mother date date sister brother year y shareholder stock pool dear this is in response to a letter dated date and subsequent correspondence submitted on behalf of the taxpayer requesting a ruling that a proposed transfer to a foreign foundation of cash and an interest in property will qualify for the federal gift_tax_charitable_deduction under sec_2522 of the internal_revenue_code facts plr-118057-00 the facts submitted and representations made are as follows taxpayer is a citizen of foreign_country and a permanent resident_of_the_united_states taxpayer will establish a private_foundation foundation in foreign_country to promote specified nonprofit and charitable purposes taxpayer will contribute to the foundation cash and an undivided_interest about x percent of a remainder_interest taxpayer owns in shares of corporation foundation will be organized as a stiftung it is represented that for united_states tax purposes foundation is in the nature of a_trust rather than a business_entity foundation will become a legal entity upon approval by the tax authorities of foreign_country foundation will not be described in sec_4948 foundation’s charter contains language intended to meet the requirements of sec_508 and however the foreign_country tax authorities have indicated that the charter should not expressly reference any internal_revenue_code provisions foundation will not apply for sec_501 exemption it is represented that there are no tax_treaty provisions between the united_states and foreign_country that affect the federal tax laws pertinent to this ruling_request taxpayer will be the only person that makes contributions to foundation foundation’s charter contemplates an initial gift to foundation of cash as well as possible additional gifts of common_stock of corporation and remainder interests in common_stock of corporation the stock will be subject_to an agreement among the holders of corporation’s common_stock shareholder agreement the charter provides that foundation’s voting rights and other rights under the shareholder agreement will be exercised by a special representative named in the charter it is represented that this is a fiduciary position the special representative will not be taxpayer or any person related or subordinate to taxpayer within the meaning of sec_672 at her death taxpayer may designate a successor special representative in her will the charter further provides that any common_stock of corporation held by foundation may only be sold pursuant to a resolution of the board_of trustees adopted by a three-fourths majority of the votes cast under foundation’s charter the board_of trustees of foundation will make all decisions regarding payments for its charitable purposes neither taxpayer nor any individual or entity related or subordinate to her within the meaning of sec_672 can serve on the board_of trustees taxpayer can appoint and replace any member of the board_of trustees it is represented that essentially percent of the voting common_stock of corporation is currently held by descendants of the founder and incorporator of corporation founder common shareholders have consented to restrictions on the plr-118057-00 transfer of their shares under shareholder agreement shareholder agreement provides that all of the shareholders subject_to its terms are divided among three stirpes one for each of founder’s three children the restrictions under shareholder agreement are intended to the extent practical to ensure retention of the ownership of corporation by shareholders who are founder’s descendants shareholders whose shares are subject_to the agreement restricted shareholders have also agreed under shareholder agreement that their shares will be voted at general meetings of corporation by their stirpital representative the stirpital representatives are obligated to vote on general meeting agenda items according to resolutions adopted beforehand by the restricted shareholders at a family meeting each of the three stirps holds a family meeting at each family meeting the stirpital representative votes on behalf of the restricted shareholders from that stirps unless a ballot per capita is required by shareholder agreement for example a ballot per capita is required to pass a resolution at a family meeting regarding the exercise of a vote at a general meeting to amend the corporation bylaws a stirps meeting must be held to prepare for a family meeting at a stirps meeting the restricted shareholders vote to elect a stirpital representative and to pass resolutions that instruct the stirpital representative how to vote at the family meeting to enable foundation to meet its distribution_requirements under sec_4942 if foundation has insufficient liquid funds and is unable to sell its corporation stock in accordance with the shareholder’s agreement a shareholder stock pool has agreed to purchase from foundation for a price to be determined by independent appraisal shares of corporation stock necessary to generate sufficient funds none of the members of the shareholder stock pool which is not a legal entity but a group of individuals are disqualified persons under sec_4946 with respect to foundation the remainder_interest in shares of corporation that taxpayer will transfer to foundation was created under a deed_of_gift executed on date and amended on date by taxpayer’s mother a resident of foreign_country the deed_of_gift is governed by the law of foreign_country under the amended deed_of_gift mother transferred an interest in common_stock of corporation to taxpayer’s sister as the recipient of the donation and named taxpayer and her brother as third party beneficiaries mother retained a lifetime interest in percent of the shares the voting rights in all of the donated shares and the right to represent sister in all matters relating to those shares mother also retained a right to revoke any part of the donation during her lifetime at sister’s death sister has the power to bequeath the stock to her descendants under the terms of her will it is represented that under the deed_of_gift adopted persons cannot qualify as sister’s descendants if sister does not exercise this power then one-half of the donated shares will pass outright to taxpayer and one-half to brother if either taxpayer or brother predeceases sister the deceased individual’s shares will pass to that individual’s estate all of the shares transferred under the deed_of_gift became subject_to the shareholder agreement which was executed after the deed_of_gift during mother’s life plr-118057-00 mother died in year survived by taxpayer sister and brother sister is currently y years of age and has no descendants a ruling has been requested that taxpayer’s proposed transfer to foundation of cash and an undivided_interest about x percent of her remainder_interest in the corporation stock held under the above-described deed_of_gift will qualify for the federal gift_tax_charitable_deduction under sec_2522 law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_508 provides generally that organizations shall not be treated as described in sec_501 unless they apply for recognition of exemption in a timely manner sec_508 and sec_1_508-2 of the income_tax regulations provide that no gift or bequest made to an organization shall be allowed as a deduction under sec_2522 if such gift or bequest is made-- a to a private_foundation or a_trust described in sec_4947 in a taxable_year for which it fails to meet the requirements of sec_508 or b to any organization in a period for which it is not treated as an organization described in sec_501 by reason of sec_508 sec_1_508-2 provides that since a charitable_trust described in sec_4947 is not required to file a notice under sec_508 sec_508 and sec_1 b i b are not applicable to such a_trust sec_508 provides that a private_foundation shall not be exempt from taxation under sec_501 unless its governing instrument includes provisions a requiring that income for each taxable_year be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and b prohibiting the foundation from engaging in any act of self-dealing as defined in sec_4941 retaining any excess_business_holdings as defined in sec_4943 making any investments in such manner as to subject the foundation to tax under sec_4944 and making any taxable_expenditures as defined in sec_4945 sec_1_508-3 provides with respect to sec_508 that specific reference to sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 will generally be required to be included in the governing instrument unless equivalent language is used which is deemed by the commissioner to have full force and effect plr-118057-00 sec_4941 defines self-dealing as including a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4941_d_-2 provides generally that the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self-dealing for purposes of the preceding sentence the purchase or sale of stock or other_securities by a private_foundation shall be an act of self-dealing if such purchase or sale is made in an attempt to manipulate the price of the stock or other_securities to the advantage of a disqualified_person sec_53_4941_d_-2 provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing in sec_53_4941_d_-2 example private_foundation y owns voting_stock in corporation z the management of which includes certain disqualified persons with respect to y prior to z’s annual stockholder meeting the management solicits and receives the foundation’s proxies the transfer of such proxies in and of itself shall not be an act of self-dealing sec_4942 generally requires a private_foundation to make annual charitable distributions of at least five percent of the aggregate fair_market_value of its investment_assets sec_4947 provides that for purposes of other than sec_508 b and c and for purposes of chapter a_trust which is not exempt from taxation under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 or the corresponding provisions of prior_law shall be treated as an organization described in sec_501 sec_53 a provides that the purpose of sec_4947 is to prevent avoidance of the requirements and restrictions applicable to private_foundations through the use of a_trust arrangement sec_4948 provides that sec_507 relating to termination of private_foundation_status sec_508 relating to special rules with respect to sec_501 organizations and chapter other than sec_4948 shall not apply to any foreign organization which has received substantially_all of its support other than gross_investment_income from sources outside the united_states sec_53_4948-1 provides that sec_507 relating to termination of private_foundation_status sec_508 relating to special rules with respect to sec_501 organizations and chapter other than sec_4948 shall not apply to any foreign organization which from the date of its creation has received at least percent of its support as defined in sec_509 other than sec_509 from sources outside the united_states for purposes of this paragraph gifts grants contributions or membership fees plr-118057-00 directly or indirectly from a united_states_person as defined in sec_7701 are from sources within the united_states sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_25_2511-2 of the gift_tax regulations a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another but if upon transfer of property in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or partially complete and partially incomplete depending upon all the facts in the particular case under sec_2512 if a gift is made in property the value of the property on the date of the gift is the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_25_2522_a_-1 provides that in the case of a donor who was a citizen or resident_of_the_united_states at the time the gifts were made the sec_2522 deduction is not limited to gifts for use within the united_states or to gifts to or for_the_use_of domestic foundations sec_2522 provides that no deduction is allowed under sec_2522 for a gift to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to conditions specified in such sections sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an plr-118057-00 adequate_and_full_consideration in money or money’s worth from the donor to a person or for a use not described in sec_2522 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly a unitrust_interest under sec_25 b if an interest has passed to or is vested in charity on the date of the gift and the interest would be defeated by the performance of some act or the happening of some event the possibility of occurrence of which appeared on such date to be so remote as to be negligible the deduction is allowable under sec_2522 and sec_25 c i if a donor transfers an interest in property for charitable purposes and retains an interest in the same property no gift_tax_charitable_deduction is allowed unless the interest in property is a deductible_interest under sec_25 c i a deductible_interest includes a charitable interest that is an undivided portion not in trust of the donor's entire_interest in the property an undivided portion of a donor's entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor for example if the donor had been given a life_estate in blackacre for the life of his wife and the donor had no other interest in blackacre on or before the time of gift the gift by the donor of one-half of that life_estate to charity would be considered the transfer of a deductible_interest because the life_estate would be considered the donor's entire_interest in the property the gift would be of an undivided portion of such entire_interest 24_tc_829 acq 1956_2_cb_8 aff’d in part and rev'd in part on other grounds 247_f2d_144 2d cir considered the application of the federal estate_tax to two stiftungs one organized under the laws of the principality of liechtenstein and the other under the laws of switzerland although the laws of neither country recognized trusts the stiftungs were found to be comparable to trusts under u s law rather than corporations and were treated accordingly id pincite analysis in determining whether taxpayer’s proposed transfer to foundation will qualify for the federal gift_tax_charitable_deduction under sec_2522 we must first determine whether the transfer satisfies sec_2522 that section disallows a gift_tax_charitable_deduction for a gift to an organization described in sec_508 or sec_4948 subject_to the conditions specified in such sections plr-118057-00 because foundation will not be described in sec_4948 it will be subject_to sec_508 and not to sec_4948 sec_508 disallows a charitable deduction for a contribution to any organization during a period in which the organization is not treated as described in sec_501 by reason of sec_508 under sec_1_508-2 contributions to charitable trusts described in sec_4947 are not subject_to this rule thus the question is whether foundation will be described in sec_4947 if so then contributions to foundation will be deductible regardless of when or whether foundation applies for recognition of exemption under sec_501 otherwise foundation would have to apply for and receive recognition of exemption for the period in which the gift is made in order for the gift to be deductible foundation will be described in sec_4947 because foundation will be a_trust foundation will not be exempt from tax under sec_501 all of foundation’s assets will be devoted to charitable purposes and as discussed below a deduction will be allowable under sec_2522 for taxpayer’s contribution to foundation we conclude that foundation is in the nature of a_trust because it lacks associates and will not engage in the conduct of business for profit see also estate of swan v commissioner supra regarding the characterization of stiftungs organized under the laws of the principality of liechtenstein and of switzerland as trusts for federal tax purposes regarding sec_501 status the foundation plans not to apply for recognition of exemption we find that the foundation's purposes and planned operations are charitable as discussed below a gift_tax_charitable_deduction will be allowable under sec_2522 for taxpayer’s proposed transfers to foundation therefore sec_2522 and sec_508 will not disallow the deduction based in part on our finding below that foundation will meet the sec_508 requirements because foundation will be described in sec_4947 sec_508 disallows a deduction for a gift to a private_foundation or a sec_4947 trust in a taxable_year for which the foundation or trust fails to meet the requirements of sec_508 under sec_1_508-3 the governing instrument need not specifically cite sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 if it is determined that the governing instrument includes equivalent language we conclude that foundation’s charter includes reasonably equivalent language the fact that foundation’s charter specifically contemplates a gift of corporation stock raises the issue of whether such gifts would necessarily result in chapter violations because the regulations under sec_508 generally prohibit mandatory directions conflicting with chapter requirements in particular this aspect of the charter raises the question of whether foundation can properly be viewed as operated exclusively for charitable purposes or as meeting the requirements of sec_4942 if it holds stock subject_to the shareholder agreement however in view of the agreement by the shareholder stock pool to purchase shares of corporation stock necessary to enable foundation to meet its distribution_requirements under sec_4942 we conclude that foundation's ownership of stock subject_to the shareholder agreement will not cause plr-118057-00 foundation to be operated other than for exclusively charitable purposes and will not cause foundation to fail to satisfy the requirements of sec_4942 accordingly for purposes of sec_2522 we conclude that sec_508 and sec_4948 will not bar the deduction under sec_2522 of taxpayer's proposed gift taxpayer will transfer to foundation cash and an undivided_interest about x percent of her remainder_interest in one-half of the stock transferred by mother under the deed_of_gift to qualify for the gift_tax deduction under sec_2522 taxpayer's transfer must be a completed_gift under foundation's charter taxpayer will not retain any interest in nor reserve any power over the disposition of the cash the remainder_interest or the stock subject_to that remainder_interest foundation’s voting rights with respect to corporation stock and other rights under the shareholder agreement will be exercised by a special representative an individual named in the charter in her will taxpayer can designate a successor special representative the special representative cannot be taxpayer or any person related or subordinate to taxpayer within the definition of sec_672 the members of the board_of trustees will make decisions regarding the distribution of foundation's funds and the disposition of foundation's corporation stock taxpayer cannot be a member of the board but will have the power to remove and replace members of the board_of trustee however members of the board cannot be related or subordinate to taxpayer under sec_672 consequently taxpayer's transfer of her remainder_interest in the stock will be a completed_gift under sec_25_2511-2 taxpayer's remainder_interest is a vested future_interest except that taxpayer's interest is subject_to divestiture if sister dies with surviving descendants excluding adoptees and sister bequeaths the stock to her descendants under her will sister is currently age x and has no descendants therefore for purposes of sec_25 b the possibility that sister will die with descendants is so remote as to be negligible when mother transferred the shares of corporation common_stock under the deed_of_gift she was the owner of those shares and held all of the voting rights in those shares under the terms of the deed_of_gift mother retained all of the voting rights in the donated shares until the shareholder's agreement was executed and the donated shares became subject_to the restrictions on transferability and the voting requirements under the shareholder's agreement taxpayer never had any interest in the corporation stock other than the remainder_interest she acquired under the deed_of_gift further as discussed above when she transfers the remainder_interest to foundation taxpayer will not retain any interest in nor reserve any power over the disposition of the remainder_interest or the stock subject_to that interest consequently for purposes of sec_2522 and sec_25 c taxpayer will transfer an undivided portion of her entire remainder_interest plr-118057-00 accordingly we rule that taxpayer’s proposed transfer to foundation of cash and an undivided_interest about x percent of her remainder_interest in the corporation stock transferred by mother under the above-described deed_of_gift will qualify for the federal gift_tax_charitable_deduction under sec_2522 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes cc
